     Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 1 of 8




 1   Eric S. Dreiband
       Assistant Attorney General
 2   Steven H. Rosenbaum (NY Bar No. 1901958)
 3   Paul Killebrew (LA Bar No. 32176)
     Cynthia Coe (DC Bar No. 438792)
 4   Maureen Johnston (WA Bar No. 50037)
     U.S. Department of Justice
 5
     Civil Rights Division - PHB
 6   950 Pennsylvania Avenue, NW
     Washington, D.C. 20530
 7
     Attorneys for the United States
 8
     Richard K. Walker (004159)
 9
     Walker & Peskind, PLLC
10   Bay Colony Executive Center East
     8777 E. Via de Ventura, Suite 315
11   Scottsdale, Arizona 85258
12   Attorney for Maricopa County
13   William G. Montgomery
14    Maricopa County Attorney
     By: Joseph I. Vigil (018677)
15   Deputy County Attorney
16   Civil Services Division
     Security Center Building
17   222 North Central Avenue, Suite 1100
18   Phoenix, Arizona 85004
     Attorney for Sheriff Paul Penzone
19
20                 IN THE UNITED STATES DISTRICT COURT FOR THE
21                                  DISTRICT OF ARIZONA
22
      United States of America,
23                                                   No. 2:12-cv-00981-ROS
          Plaintiff,
24
          v.
25                                                   JOINT MOTION FOR
      Maricopa County, Arizona; and Paul             TERMINATION OF
26    Penzone, in his official capacity as Sheriff   SETTLEMENT AGREEMENT
      of Maricopa County, Arizona,                   AND MEMORANDUM OF
27                                                   POINTS AND AUTHORITIES
28        Defendants.
     Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 2 of 8




 1         Plaintiff the United States of America and defendants Maricopa County, Arizona
 2 and Sheriff Paul Penzone (collectively, Defendants) jointly request that this Court
 3 terminate the Settlement Agreement (Settlement Agreement) entered on November 6,
 4 2015. Doc. 417. Defendants have complied with the Settlement Agreement, and it is
 5 appropriate for the Court to terminate the Agreement at this time.
 6 I.      Background
 7         In May 2012, the United States filed a complaint against Maricopa County, the
 8 Maricopa County Sheriff’s Office (MCSO), and former Sheriff Joseph Arpaio in his
 9 official capacity. Complaint, Doc. 1. The complaint alleged violations of the
10 Constitution and federal law through four courses of conduct: discrimination against
11 Latino persons on the basis of race, color, or national origin in law enforcement
12 operations (discrimination claims), Complaint ¶¶ 164-67, 173-74, 178-79, 183-84;
13 discrimination against limited English proficient (LEP) prisoners in MCSO’s jails (jails
14 claims), Complaint ¶¶ 177-80; searches, detentions, and arrests without reasonable
15 suspicion or probable cause, including in workplace operations (workplace claims),
16 Complaint ¶¶ 169-70; and retaliation against critics of the Sheriff in violation of the First
17 Amendment (First Amendment claims), Complaint ¶¶ 187-88. Pursuant to the Violent
18 Crime Control and Law Enforcement Act of 1994, 42 U.S.C. § 14141 (now codified at 34
19 U.S.C. § 12601) and Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, the
20 United States sought declaratory and injunctive relief for the alleged patterns or practices
21 of violations of the Constitution and federal law. Complaint ¶¶ 190-93.
22         After extensive discovery, the Court granted summary judgment in the United
23 States’ favor on portions of its discrimination claims, applying non-mutual, offensive
24 issue preclusion based on the findings in a case brought by private plaintiffs, Melendres
25 v. Arpaio, 989 F. Supp. 2d 822 (D. Ariz. 2013). Doc. 379. Rather than seeking a remedy
26 for its discrimination claims in this Court, the United States intervened in the Melendres
27 litigation, see Order, Doc. 1239, Melendres v. Arpaio, No. 07-CV-02513-PHX-GMS (D.
28 Ariz. July 20, 2015), where the court had already entered a post-trial injunction,


                                                  2
         Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 3 of 8




 1 Melendres, Doc. 606. The Court later dismissed the United States’ discrimination claims.
 2 See Order Amending Judgment, Doc. 417.
 3           The parties were able to resolve the United States’ remaining claims through two
 4 settlements. The first was an out-of-court settlement that resolved the United States’ jails
 5 claims. Settlement Agreement Resolving the Fourth Claim of the United States’
 6 Complaint and Related Allegations, Doc. 391-2 at 10-26; see also Joint Motion to
 7 Approve Settlement Agreement at 2, Doc. 391 (“The Parties are not requesting the
 8 Court’s approval of the settlement agreement resolving the claims of discrimination in
 9 MCSO jails.”)1 The second settlement—referred to in this joint motion as the Settlement
10 Agreement—resolved the United States’ workplace and First Amendment claims. Doc.
11 417. The Settlement Agreement contains two major provisions:
12            MCSO committed to not resume its Worksite Identity Theft Operations2; and
13            MCSO committed to adopt a policy prohibiting retaliation against persons
14              engaged in lawful speech protected by the First Amendment.
15 The Settlement Agreement provided that “[t]he Court will retain jurisdiction over this
16 action for the purpose of enforcing compliance with the terms of this Agreement.”
17 Settlement Agreement, Doc. 417 at 8, ¶ 23. The Settlement Agreement was entered as an
18 order of this Court on November 6, 2015.3 Doc. 417.
19
20   1
       MCSO fulfilled its obligations under the settlement resolving the jails claims after an
21   oversight period of over two years, during which the United States monitored
     compliance.
22   2
       “Worksite Identity Theft Operation” is defined in the Settlement Agreement as “any
23   pre-planned MCSO law enforcement operation at a place of business to execute a search
     warrant for evidence of, or for persons suspected of committing, identity theft or crimes
24   incident thereto, such as forgery.” Settlement Agreement ¶ 9. As noted below, under the
25   terms of the Settlement Agreement, MCSO affirmed that it had no plans to engage in
     such operations, and, if it decided to re-engage in such operations involving three or more
26   suspects, that it would establish written policies or protocols. Settlement Agreement ¶¶
27   13-14.
     3
       This Court granted the parties’ joint motion for approval of the Settlement Agreement
28   on September 2, 2015, Doc. 407, but the Court did not sign the Settlement Agreement.
     The Court signed the Agreement in an order dated November 6, 2015, Doc. 417, and the
     Settlement Agreement became effective on that date.
                                                 3
      Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 4 of 8




 1 II.     Legal Standard
 2         District courts may retain ancillary jurisdiction to enforce settlement agreements
 3 “if the parties’ obligation to comply with the terms of the settlement agreement ha[s]
 4 been made part of the order of dismissal—either by separate provision (such as a
 5 provision ‘retaining jurisdiction’ over the settlement agreement) or by incorporating the
 6 terms of the settlement agreement in the order.” See Dhaliwal v. Singh, No. 1:13-CV-
 7 00484-SKO, 2016 WL 8730767 at *3 (E.D. Cal. Sept. 30, 2016) (court order of dismissal
 8 expressly retained jurisdiction over enforcement of settlement agreement) (quoting
 9 Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir. 2016)). Where the district court is
10 satisfied that the parties have fulfilled their obligations under the settlement agreement,
11 however, the court should terminate the agreement. Arata v. Nu Skin Int’l, Inc., 96 F.3d
12 1265, 1269 (9th Cir. 1996) (declining to retain jurisdiction where the terms of a
13 settlement agreement were complied with and “completed to the satisfaction of the Court
14 in a manner that is fair, adequate and reasonable”).
15 III.    Discussion
16         A.     Defendants Have Complied with the Provisions of the Settlement
17                Agreement Related to Worksite Identity Theft Operations
18         Defendants have complied with the provisions of the Settlement Agreement
19 concerning worksite operations because they have not resumed such operations. Before
20 the effective date of the Settlement Agreement, MCSO voluntarily ceased its worksite
21 operations and disbanded the unit responsible for conducting those operations.
22 Settlement Agreement ¶ 12 (“On January 19, 2015, MCSO disbanded its Criminal
23 Employment Unit, which was responsible for investigating cases of identity theft relating
24 to obtaining or continuing employment, and for planning and carrying out Worksite
25 Identity Theft Operations”); Order at 3-4, Doc. 407 (stating that “MCSO has since
26 disbanded CES and announced it will no longer enforce state identity theft laws relating
27 to obtaining or continuing employment”). The Settlement Agreement further
28 memorialized MCSO’s intention to cease those activities: “MCSO is not now engaged,
     currently planning to engage, or currently intending to engage in any Worksite Identity

                                                 4
         Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 5 of 8




 1 Theft Operations.” Settlement Agreement ¶ 13. To date, MCSO has not resumed its
 2 Worksite Identity Theft Operations and has indicated that it has no plans to do so.4
 3           B.    Defendants Have Complied with the First Amendment Provisions of the
 4                 Settlement Agreement
 5           MCSO has also fulfilled its obligation under the Settlement Agreement to enact a
 6 policy prohibiting retaliation against persons engaged in lawful speech. The Settlement
 7 Agreement required MCSO to establish “an official policy prohibiting retaliation against
 8 any individual for any individual’s lawful expression of ideas in the exercise of the First
 9 Amendment right to the freedom of speech,” and specified the language that the policy
10 would include. Settlement Agreement ¶¶ 19-20. MCSO was required to provide an
11 affidavit or sworn declaration confirming that the agency had issued the policy.
12 Settlement Agreement ¶ 22. On September 16, 2015, MCSO provided the required
13 affidavit to the United States, including an explanation that Anti-Retaliation Policy CP-11
14 had been sent to all MCSO personnel. See Exhibit A, Affidavit of Lt. Brian Stutsman
15 ¶¶ 6-7 (Oct. 15, 2015). The affidavit confirms that 100% of MCSO compensated
16 personnel had acknowledged receipt and review of Anti-Retaliation Policy CP-11. Ex. A
17 ¶ 7.
18
19
20
21
22   4
       Moreover, in separate litigation, the federal court permanently enjoined MCSO from
23   conducting immigration enforcement activities similar to those precluded by the
     Settlement Agreement. Order at 30, Puente Arizona v. Penzone, Doc. 701, No. 14-
24   01356-DGC (D. Ariz. March 27, 2017). The Puente court found that the Supremacy
25   Clause of the Constitution preempted MCSO from relying on forms and documents
     “submitted to an employer solely as part of the federal employment verification process”
26   to investigate or prosecute violations of Arizona identity theft laws. Id. In January 2018,
27   the Puente parties announced a settlement in which they agreed not to appeal the court’s
     rulings. Parties Reach Final Settlement in Lawsuit Challenging Workplace Raids, ACLU
28   of Arizona (Feb. 1, 2018) https://www.acluaz.org/en/press-releases/parties-reach-final-
     settlement-lawsuit-challenging-workplace-raids; Notice of Settlement at 1-2, Puente
     Arizona v. Penzone, Doc. 738, No. 14-01356, (D. Ariz. Jan. 26, 2018).
                                                 5
      Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 6 of 8




 1 IV.     Conclusion
 2         The parties agree that Defendants have complied with the Settlement Agreement.
 3 The parties therefore respectfully request that the Court terminate the Settlement
 4 Agreement.
 5
     Dated: May 9, 2019
 6
 7 Respectfully submitted,
 8
   Eric S. Dreiband
 9 Assistant Attorney General
10
   Steven H. Rosenbaum
11 Chief, Special Litigation Section
12
   /s/ Paul Killebrew
13 Paul Killebrew (LA Bar No. 32176)
14 Special Counsel
   Cynthia Coe (DC Bar No. 438792)
15 Maureen Johnston (WA Bar No. 50037)
16 Trial Attorneys
   U.S. Department of Justice
17 Civil Rights Division - PHB
18 950 Pennsylvania Avenue, NW
   Washington, D.C. 20530
19 Tel. (202) 514-2000/Fax (202) 514-6273
20 Paul.Killebrew@usdoj.gov
21 Counsel for the United States of America
22
23 /s/ Richard K. Walker
   Richard K. Walker, Bar No. 004159
24
   Walker & Peskind, PLLC
25 Bay Colony Executive Center East
   8777 E. Via de Ventura, Suite 315
26
   Scottsdale, Arizona 85258
27 rkw@azlawpartner.com
   Phone: 480/483-6336
28
     Counsel for Maricopa County

                                                6
     Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 7 of 8




 1
 2 /s/ Joseph I. Vigil
 3 Joseph I. Vigil (018677)
   Deputy County Attorney
 4 Civil Services Division
   Security Center Building
 5
   222 North Central Avenue, Suite 1100
 6 Phoenix, Arizona 85004
   vigilj@mcao.maricopa.gov
 7
   Phone: (602) 506-8541
 8
   Counsel for Sheriff Paul Penzone
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          7
     Case 2:12-cv-00981-ROS Document 428 Filed 05/09/19 Page 8 of 8




 1                               CERTIFICATE OF SERVICE
 2        I certify that on or about May 9, 2019, I filed the foregoing through the Court’s
 3 CM/ECF system which will serve a true and correct copy of the filing on counsel of
 4 record.
 5                                                   /s/ Paul Killebrew

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                8
